PER CURIAM.
Upon the confession of error filed in this cause by the appellees Mary Sugg Alston and the Florida Department of Highway Safety and Motor Vehicles, the order of dismissal under review is reversed and the cause is remanded to the trial court with directions to enter judgment for the appellant Marcus D. Alston in accord with the stipulation filed below by all parties to this cause. See e.g., Gonzalez v. Travelers Indemnity Co. of Rhode Island, 408 So.2d 741, 742 (Fla. 3d DCA 1982); § 319.25(2), Fla. Stat. (1981).
Reversed and remanded.